     Case 2:20-cv-00253-WKW-SMD Document 54 Filed 07/17/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JOHN ANDREW KISTER,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 2:20-CV-253-WKW
                                          )                [WO]
DR. MICHAEL BOROWICZ,                     )
et al.,                                   )
                                          )
             Defendants.                  )

                                      ORDER

      Plaintiff, a state inmate incarcerated at the Elmore Correctional Facility in

Elmore, Alabama, moved for a preliminary injunction enjoining Defendants from

delaying or denying him adequate mental healthcare. He seeks one-on-one mental

health counseling sessions and implementation of groups and programs for mentally

ill inmates. (Doc. # 4.) The Magistrate Judge filed a Recommendation that the court

deny the motion for a preliminary injunction. (Doc. # 47.) Plaintiff filed an

objection.   (Doc. # 52.)      The objection is due to be overruled, and the

Recommendation is due to be adopted.

      After careful consideration, the court finds that the Magistrate Judge did not

err in finding that Plaintiff failed to show that he is likely to succeed on the merits

on his Eighth Amendment deliberate indifference claim. See generally Adams v.
      Case 2:20-cv-00253-WKW-SMD Document 54 Filed 07/17/20 Page 2 of 2




Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (“The question of whether governmental

actors should have employed additional diagnostic techniques or forms of treatment

‘is a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding liability under the Eighth Amendment.”) (quoting

Estelle v. Gamble, 429 U.S. 97, 107 (1976)). Having correctly found that Plaintiff

failed to satisfy the first requirement for a preliminary injunction, see generally

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (setting forth

the elements required to obtain a preliminary injunction), the Magistrate Judge did

not error in failing to consider the other factors.

       Accordingly, it is ORDERED as follows:

       (1)     Plaintiff’s objection (Doc. # 52) is OVERRULED;

       (2)     The Recommendation (Doc. # 47) is ADOPTED;

       (3)     Plaintiff’s motion for a preliminary injunction (Doc. # 4) is DENIED;

and

       (4)     This action is REFERRED back to the Magistrate Judge for additional

proceedings.

       DONE this 17th day of July, 2020.

                                              /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE
